HUSSMAN STRATEGIC INTERNATIONAL EQUITY FUND The Fund seeks to achieve long-term capital appreciation, with added emphasis on the protection of capital during unfavorable market conditions. It has the ability to vary its exposure to market fluctuations based on factors the investment manager believes are indicative of prevailing market return and risk characteristics. See “Risk/Return Summary.” HUSSMAN INVESTMENT TRUSTPROSPECTUS: SEPTEMBER 8, For information or assistance in opening an account, please call toll-free 1-800-HUSSMAN (1-800-487-7626) This Prospectus has information about the Fund that you should know before you invest. You should read it carefully and keep it with your investment records.
